Citation Nr: 0918684	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than June 1, 2005, 
for payment of additional compensation benefits for the 
Veteran's spouse.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to March 1989.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
determination by the Oakland, California Department of 
Veterans Appeals (VA) Regional Office (RO).  Thereafter, the 
case was transferred to the Reno, Nevada RO, which is 
presently handling the current appeal.  

In September 2008, a videoconference hearing was held before 
the undersigned; a transcript of the hearing is associated 
with the claims file.  At the hearing, the Veteran was 
granted a 90-day abeyance period for submission of additional 
evidence.  In February 2009, he submitted additional evidence 
that was not reviewed by the RO.  However, he waived RO 
consideration of the additional evidence, permitting the 
Board to consider such records in the first instance.  See 
38 C.F.R. § 20.1304(c).  Hence, the additional evidence is 
being considered.


FINDINGS OF FACT

1.  The Veteran was awarded a total disability rating based 
on individual unemployability (TDIU), effective August 1, 
1991; he was notified of this award in August 1992; he was 
also notified of his entitlement to additional compensation 
for dependents (including a spouse) if he had a 30 percent or 
higher disability rating.

2.  The RO received complete and satisfactory evidence of the 
Veteran's marriage and status of dependents in March 2002.   


CONCLUSION OF LAW

An earlier effective date of April 1, 2002, for additional 
compensation for a dependent spouse is warranted.  38 
U.S.C.A. §§ 1115, 5103, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.205, 3.401(b) (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Therefore, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) does not apply.  
See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Mason v. Principi, 16 Vet. App. 129 (2002).  Further 
discussion of compliance with the VCAA is not required.  
Accordingly, the Board will proceed to a decision on the 
merits of the case.

II.  Earlier Effective Date 

Veterans having a 30 percent or more service-connected 
condition may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(1).  The 
effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth, or adoption.  38 
U.S.C.A. § 5110(n).  

To establish proof of dependency, a claimant must submit a 
statement and proof of marriage including the spouse's full 
name, social security number, and date and place of marriage.  
If the veteran does not reside in a state or if other 
evidence raises an issue of validity, the claimant will be 
required to submit proof of marriage.  A copy of a public 
record of marriage containing the names of the parties, date 
and place of marriage, and number of prior marriages if shown 
on the official record is adequate will be accepted.  38 
C.F.R. §§ 3.204, 3.205.  VA Compensation and Pension Manual 
M21-1MR, Part III, iii, Chapter 5, section B.6 provides 
development procedures for evidence of a marital relationship 
if a statement of marital history is not of record or if the 
veteran does not live in a state.  This includes sending the 
claimant a VA Form 686 or calling the claimant on the 
telephone.  

The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

The Board further notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The United States 
Court of Appeals for Veterans Claims (Court), has also 
"applied the presumption of regularity to all manner of VA 
processes and procedures."  Woods, 14 Vet. App. at 220.  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying 
presumption as to whether RO sent to claimant the application 
form for dependency and indemnity compensation).  The Court 
has also stated that "[i]t is well settled that 'clear 
evidence to the contrary' is required to rebut the 
presumption of regularity, i.e. the presumption  that notice 
was sent in the regular course of government action."  
Schoolman, 12 Vet. App. at 310.  

A July 1992 rating decision, in pertinent part, awarded the 
Veteran TDIU, effective August 1, 1991; he was notified of 
this rating action, in August 1992, and was also provided a 
copy of VA Form 21-8764, which notifies of entitlement to 
additional compensation for dependents (including spouse) of 
veterans with a 30 percent or greater disability rating.  He 
was advised, "If you have a disability rating of 30% or 
more, you must promptly advise us of any change in the status 
of your dependents."

A marriage certificate shows that the Veteran married his 
spouse on September [redacted], 2000.
On March 7, 2002, the Veteran submitted a copy of his 
marriage certificate to the RO via certified mail.  In a 
statement that accompanied the marriage certificate, he 
indicated that he had previously submitted documentation of 
his marriage in October 2000.  

In an April 1, 2002 letter, the RO requested the Veteran to 
complete VA Form 21-686c, Declaration of Status of 
Dependents.  He did not respond to this request.

In an August 2002 letter, the RO notified the Veteran that 
his claim for payment of additional compensation benefits for 
his spouse was denied because he had not completed VA Form 
21-686c.

A May 2, 2005, Report of Contact indicates that the Veteran 
called the RO to inquire about adding his wife to his VA 
compensation award.  He stated that he had previously 
submitted proof of his marriage on two occasions: in 2000 and 
in 2002.  He further reported that neither he nor his wife 
were previously married.  

In a July 2005 letter, the RO requested the Veteran to submit 
a copy of his marriage certificate and VA Form 21-686c.  
Thereafter, both items were received by the RO in September 
2005.

In October 2005, the RO awarded the Veteran additional 
compensation benefits for his spouse, effective June 1, 2005.

At the September 2008 videoconference hearing, the Veteran 
and his wife testified that they never received the April 1, 
2002 letter with attached VA Form 21-686c, Declaration of 
Status of Dependents, from the RO.  They reported that they 
had problems with their mail service during this period of 
time.

In February 2009, the Veteran submitted several statements 
from former neighbors, all of whom confirmed the problems 
with mail delivery as stated by the Veteran and his wife.  In 
addition, the Veteran submitted a statement from a local 
hospital which notes that mail to the Veteran's home was 
returned as undeliverable in May 2004.

The Board finds that the effective date for payment of 
additional compensation benefits for the Veteran's spouse 
should be April 1, 2002.  The record reflects that VA was 
aware that he was married as early as in March 2002, when he 
submitted a copy of his marriage certificate.  (Although the 
Veteran maintains that he submitted proof of his marriage in 
2000, the claims file contains no evidence of this.)  The 
certificate of marriage, issued by a state, contains the 
names, date and place of marriage.  Although the Veteran 
failed to provide a completed VA Form 21-686c in 2002 as 
requested by the RO, the Board finds that his testimony 
regarding the problems with his mail delivery is supported by 
other evidence in the record and therefore is credible.  He 
ultimately provided the requested Declaration of Status of 
Dependents form in 2005, when he became aware he needed to 
submit the form.  

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that the criteria for establishing dependence were 
met in March 2002.  The evidence showed that dependency arose 
in September 2000, when the Veteran married his spouse.  At 
the time, he was in receipt of a 100 percent rating.  The 
earliest evidence of proof of his marriage was received in 
March 2002.  Therefore, the effective date for payment of 
additional compensation benefits for his spouse should April 
1, 2002, the first day of the month following the date that 
the RO received proof of his marriage.  


ORDER

An effective date of April 1, 2002, is granted for the award 
of additional compensation benefits for a dependent spouse, 
subject to the regulations governing payment of monetary 
benefits.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


